DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 5/9/22 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 6-24 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 8, and 15, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
a […] method, comprising: 
collecting […] instances of user learning data and user personal data for a user, by [reviewing] data sources as authorized by the user, wherein the […] data sources for the user personal data includes calendar records of the user and social media networks to which the user subscribes; 
analyzing […] the collected instances the user learning data and the user personal data for common attributes in the collected instances, comprising 
extracting time related attributes from the instances, texts of the calendar records, and preconfigured keywords on aspects of educational […];
generating […] a user learning profile for the user based on the result from the analyzing by modeling with a linear regression matrix; 
producing […] one or more course recommendation based on the generated user learning profile, user-topic preferences provided by the user, and contents of an educational knowledge base, wherein the user-topic preferences indicate a preconfigured number of levels of interest on respective topics by the user, the interest is weighed based on one or more job and hobby of the user and a frequency of selection by the user of each topic amongst the topics; 

presenting […] the user learning profile and the course recommendation to the user, wherein the course recommendation includes predicted performance by the user for each of candidate courses presented in the course recommendation; and 
updating […] the user learning profile, the user-topic preferences, and selected contents of the educational knowledge base that are affected by a feedback from the user, on the user learning profile and on the course recommendation.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., one or more processor operatively coupled to an educational advisory system, employing data mining, digital data, employing cognitive analytics tools, employing natural language processing tools, a memory, one or more processors in communication with memory, and/or program instructions, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., one or more processor operatively coupled to an educational advisory system, employing data mining, digital data, employing cognitive analytics tools, employing natural language processing tools, a memory, one or more processors in communication with memory, and/or program instructions, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1 in Applicant’s specification and also see, e.g., p22 in same in regard to employing cognitive analytics and/or natural language processing tools.

	
	
	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, and 13-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20180247549 A1 by Martin et al (“Martin”).
In regard to Claims 1, 8, and 15, Martin discloses a computer implemented method, comprising: 
collecting, by one or more processor operatively coupled to an educational advisory system, instances of user learning data and user personal data for a user, by use of data mining from digital data sources as authorized by the user, wherein the digital data sources for the user personal data includes calendar records of the user and social media networks to which the user subscribes; 
(see, e.g., p68 and 158-159);

analyzing, by the one or more processor, the collected instances the user learning data and the user personal data for common attributes in the collected instances, comprising 
extracting time related attributes from the instances, texts of the calendar records, and preconfigured keywords on aspects of educational programs by use of cognitive analytics tools and natural language processing tools;
	(see, e.g., 78-79);
generating, by the one or more processor, a user learning profile for the user based on the result from the analyzing by modeling with a linear regression matrix; 
(see, e.g., p84, 93 and 125-126 in regard to generating the student’s PLM by back propagating the student’s answers to suggestions or recommendations provided to the student by logistic regression analysis);

producing, by the one or more processor, one or more course recommendation based on the generated user learning profile, user-topic preferences provided by the user, and contents of an educational knowledge base, wherein the user-topic preferences indicate a preconfigured number of levels of interest on respective topics by the user, the interest is weighed based on one or more job and hobby of the user and a frequency of selection by the user of each topic amongst the topics; 
(see, e.g., F11, 1110);
presenting, by the one or more processor, the user learning profile and the course recommendation to the user, wherein the course recommendation includes predicted performance by the user for each of candidate courses presented in the course recommendation; and
(see, e.g., F5, 502); 
updating, by the one or more processor, the user learning profile, the user-topic preferences, and selected contents of the educational knowledge base that are affected by a feedback from the user, on the user learning profile and on the course recommendation
(see, e.g., F11, 1114 and p103).
In regard to Claims 6-7, Martin discloses these limitations.  See, e.g., p68.
In regard to Claims 9-11, 16-18, and 21-23, Martin discloses these limitations.  See, e.g., p124-126.
In regard to Claims 13-14 and 19-20, Martin discloses these limitations.  See, e.g., p68.

Response to Arguments
	Applicant argues on page 13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    345
    710
    media_image1.png
    Greyscale

Applicant’s argument is unpersuasive.  The rejection identifies the nature of the abstract ideas that Applicant is claiming and precisely which limitations comprise those abstract ideas.  See pages 3-4 of the prior Office action.

	Applicant argues on page 14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    213
    706
    media_image2.png
    Greyscale

Applicant’s argument is unpersuasive.  The rejection identifies precisely which limitations were claimed in addition to the abstract idea.  See pages 5-6 of the prior Office action.

	Applicant argues on pages 15-16 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    256
    691
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    151
    681
    media_image4.png
    Greyscale

Applicant’s argument is unpersuasive.  The rejection cites F1 in Applicant’s specification as well as p22 in same.  See bottom of page 6 of the prior Office action.


	Applicant argues on page 44 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image5.png
    486
    709
    media_image5.png
    Greyscale

Applicant’s argument is unpersuasive.  The rejection identifies the nature of the abstract ideas that Applicant is claiming and precisely which limitations comprise those abstract ideas.  See pages 3-4 of the prior Office action.

Applicant argues on page 45 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image6.png
    427
    691
    media_image6.png
    Greyscale

Applicant’s argument is unpersuasive.  The rejection provides an analysis of why a “practical application” is not claimed.  See page 5 of the prior Office action.

Applicant argues on page 46 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image7.png
    151
    719
    media_image7.png
    Greyscale

Applicant’s argument is unpersuasive.  Performing mathematical manipulations is a mental process.  See MPEP 2106.04(a)(2)(III)(“See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., ‘as a person would do it by head and hand.’)”)

Applicant argues on page 46 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image8.png
    458
    721
    media_image8.png
    Greyscale

Applicant’s argument is unpersuasive.  The rejection made under 101 identifies which specific groupings of abstract ideas Applicant is claiming.  There is no requirement that any specific sub-grouping be identified in the rejection in order for it to be prima facie.


Applicant argues on page 48 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image9.png
    217
    722
    media_image9.png
    Greyscale

Applicant’s argument is unpersuasive.  The rejection identifies the nature of the abstract ideas that Applicant is claiming and precisely which limitations comprise those abstract ideas.  See pages 3-4 of the prior Office action.  In regard to Claim 24, it is addressed as a dependent claim on page 4 of the prior Office action, in terms of it merely states additional limitations in regard to the abstract ideas that were already identified.



Applicant argues on page 65 of its Remarks in regard to the rejections made under 35 USC 102:

    PNG
    media_image10.png
    273
    696
    media_image10.png
    Greyscale

Applicant’s argument is unpersuasive.  Consistent with as stated in the rejection made in the Office action, Martin at, e.g., p68 teaches employing historical data sets (“calendar records of the user”).  Martin at, e.g., p158 teaches employing social chat datasets (“social media networks…subscribes”).  Martin at, e.g., p78-79 teaches analyzing these datasets to determine similarities in structure (“analyzing…the collected instances…for common attributes”).  Martin at, e.g., p78-79 teaches analyzing these datasets which are themselves temporal in nature for certain words by employing neural language models (“extracting time related attributes…texts…and keywords…natural language processing tools”)  Martin at, e.g., F11, 1110 teaches receiving a user preference and employing that and the collected data analysis which includes the user’s life experiences to make course recommendations (“producing…topics”).  Martin teaches at, e.g., F5, 502 presenting to the user a characterization of his/her learning ability and a course recommendation and a characterization of his/her academic performance (“presenting…the user learning profile…course recommendation”).  
Applicant argues on page 66 of its Remarks in regard to the rejections made under 35 USC 102:

    PNG
    media_image11.png
    207
    711
    media_image11.png
    Greyscale

Applicant’s argument is unpersuasive.  As stated in the rejection, Martin at p68 teaches employing historical data sets (“past education records describing aspects of one or more education programs taken by the user”).  If Martin fails to teach some other claimed aspect of the “past education records” that does not patentably distinguish over the cited prior art to the extent that there is no functional relationship claimed between this data and the claimed computer program.  See MPEP 2111.05(III).  In other words, the function of the claimed computer program does not rely on whether or not “the aspects include a topic, a date and duration of completion, a delivery format, and characteristics of an educational program.”  Applicant’s arguments on page 67 in regard to Claim 7 are likewise unpersuasive for the same reasons.

Applicant argues on page 69 of its Remarks in regard to the rejections made under 35 USC 102:

    PNG
    media_image12.png
    366
    711
    media_image12.png
    Greyscale

Applicant’s argument is unpersuasive.  As stated in the rejection, Martin at p124 teaches using vectors to combine the various datasets (“extracting relationships…entry”) and then employing logistic regression to predict which sub-variables in the datasets are most important (“setting parameters…entries”).
	Applicant’s arguments on pages 75-79 in regard to Claim 15 are addressed by the responses made supra in regard to Claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715